Opinion by
Willson, J.
§ 314. Citation served after return day is invalid service. Brown recovered judgment by default against Cobb. Citation in the suit was served upon Cobb October 7, 1S85, two days after said citation was returnable. Held: Such service was void. A citation must bo served before the return day thereof. [R. S. art. 1228.] At the date of the service of said citation it was impossible for the defendant to appear and answer on the day named therein for him to do so. [W. & W. Con. Rep. § 83.]
Reversed and remanded.